Order entered June 9, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00456-CV

                  IN THE INTEREST OF K.D.S.P., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-20-00042

                                    ORDER

      On the Court’s own motion, we STRIKE our order of June 8, 2022

regarding the reporter’s record.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE